Citation Nr: 1737905	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  08-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims now resides with the RO in Montgomery, Alabama.

In June 2011, the Veteran testified before the Board at a hearing held via videoconference.  The Board subsequently remanded this case in October 2011, September 2014, and April 2016.  The case has now been returned to the Board for appellate review.

The record before the Board consists of records included in electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative joint disease was not present until many years after his active duty service and is not etiologically related to service.

2.  The Veteran's cervical spine degenerative disc disease was not present until many years after his active duty service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1157 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1157 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter sent to the Veteran in November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service medical records are in the file.  In this regard, the April 2016 remand directed the agency of original jurisdiction (AOJ) to obtain the Veteran's medical records from VA facilities in the Boston area (e.g. Jamaica Plain, West Roxbury) and Pensacola.  The evidence now includes the records from the Biloxi VA medical center (VAMC) (which includes the records from Pensacola)  and an October 2016 response from the VAMCs in the Boston area notifying the AOJ that records for the Veteran do not exist at these facilities.  The Veteran received notice to this effect in the December 2016 Supplemental Statement of the Case.  Neither the Veteran nor his representative has identified any outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded VA examinations in June 2010, November 2011, and February 2015 and had medical opinions regarding his claims.  As directed by the April 2016 remand, the AOJ obtained an addendum opinion in April 2016 to clarify the nature and etiology of all back and neck diagnoses present since the Veteran filed the present claims in September 2006.  Collectively, the Board finds the VA opinions to adequate for adjudication purses.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Given that the Veteran's available VA medical records and an addendum etiological opinion have been obtained, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

 Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, the disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran seeks service connection for back and neck disorders he attributes to in-service injuries sustained from a fall and claims to have experienced continuous neck and back symptomatology since service.

Service treatment records show reports of low back symptomatology but are negative for complaints or diagnoses related to the cervical spine.  These records include a January 1972 notation that the Veteran fell down a flight of stairs and injured his back.  The physical examination of the spine revealed no back deformity, muscle spasms, or neurological deficits.  He was diagnosed with a muscle strain of the lumbar spine.  In October 1972, he reported having low back pain from carrying a ruck sack for approximately twelve miles.  No diagnosis was rendered and he was provided pain medication.  The remaining service treatment records are silent for reported spine symptomatology or diagnoses.  The October 1972 physical examination revealed that his neck and spine were normal at the time of separation.

Post service, the Veteran underwent a VA examination in September 1978, at which time the examiner characterized the Veteran as a "physically healthy male."  The examination report does not include any reported symptoms or diagnoses related to the back or neck.

The Veteran underwent a VA spine examination in June 2010, at which time he reported that his spine disorders had gotten progressively worse.  Following review of the claims file and based on the results of the clinical examinations, the examiner rendered a diagnosis of lumbar strain, resolved, and noted there were no objective findings of residuals, radiculopathy, or functional limitation.  The examiner opined that the Veteran's spine condition was not caused by or related to his treatment while on active duty but did not provide any rationale to support the opinion.

In a December 2010 written statement,  the Veteran reported experiencing continued back and neck symptomatology since service but indicated that he initially used over-the-counter medication for his back and neck because he could not afford health care.  

In the October 2011 remand, the Board determined that the June 2010 VA opinion was not supported by adequate medical rationale and remanded the case in order to afford the Veteran an additional examination.  

Following a clinical examination in and review of the evidence in November 2011, a second VA examiner diagnosed the Veteran with a lumbar strain, resolved with no objective residual.  The examiner opined it was at least as likely as not that the diagnosis was related to the Veteran's service, specifically the in-service fall and the incident when he carried a rucksack, because the diagnosis was documented in the service records.  Additionally, the examiner diagnosed degenerative joint disease of the lumbar spine and opined that it is less likely than not that the diagnosis is related to the Veteran's service or had its onset in service, including the in-service fall and carrying a rucksack.  As rationale for the opinion, the examiner noted that a sprain or strain of the back involves the muscles and ligaments of the spine and that degenerative joint disease is a degenerative process involving the vertebral bodies.  The examiner stated that one diagnosis is not the cause of or related to the other.  

With regard to the Veteran's neck, the November 2011 VA examiner diagnosed degenerative disc disease of the cervical spine and opined that the disorder is less likely than not related to or had its onset in service, or related to the in-service fall and carrying a rucksack.  In so opining, the examiner noted that there was no documentation of neck pain in the service records and that the degenerative arthritis condition was not diagnosed until thirty-five years after service.   

The Board determined in September 2014 that an additional remand was needed in this case in order to obtain the Veteran's outstanding VA medical records, allow a VA examiner to consider this new evidence in providing etiological opinions, and to acquire a new VA opinion to clarify whether a lumbar strain has been present at any time since receipt of the September 2006 claim, even if now resolved.  

In February 2015, following an examination of the Veteran and review of the evidence of record, a VA examiner identified the Veteran's diagnoses as lumbar strain in service (noted to be resolved with no objective residuals) and lumbar degenerative joint disease, diagnosed in 2011.  The examiner opined that the Veteran's in-service lumbar strain diagnosis is at least as likely as not related to his history of a fall and carrying a rucksack, as shown in the January and October 1972 service treatment records.  As for the Veteran's lumbar degenerative joint disease, the examiner opined that the disorder is less likely as not caused by or related to his military service and determined that the Veteran's in-service back strain injuries in 1972 were not severe enough to result in the subsequent development of degenerative joint disease today.  Given that the Veteran had a temporal gap of approximately thirty-nine years between the initial injury and the recurrence of his low back pain in 2011, the examiner further stated it is not likely that the original in-service injuries are causally related in any way to the current back disorder.  In support of this opinion, the examiner highlighted that the preponderance of medical evidence recognize multilevel degenerative changes as occurring between the age of forty and sixty years, with age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) identified as the predominant predictors of degenerative disc disease.  

The February 2015 VA examiner continued the diagnosis of cervical spine degenerative disc disease and stated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic cervical spine condition during service.  The examiner determined that no medical opinion could be rendered because no condition was diagnosed.  Nevertheless, the examiner commented that cervical spine degenerative disc disease is a degenerative change of the spine that occurs between the age of forty and sixty and that medical literature identifies age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) as predominant indicators of degenerative disc disease.  

In the April 2016 remand, the Board again determined a remand was needed for the Veteran's claims so that the Veteran's outstanding VA medical records could be obtained and considered by a VA examiner and in order to clarify whether the Veteran has had a lumbar strain at any time during the pendency of the claim.

An additional VA examiner reviewed the evidence of record in June 2016 and identified the disorders diagnosed since September 2006 as lumbar degenerative joint disease and degenerative disc disease of the cervical spine.  The examiner opined that it is less likely as not that a lumbar strain has been present at any time since September 2006 because the VA medical records are silent for a lumbar strain since that time, except for notations of the in-service diagnosis noted in the previous VA examination reports.  Regarding the cervical spine disorder, the examiner determined that no changes were necessary to February 2015 VA examiner's opinion.

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claims for service connection for back and neck disorders.   

The evidence is against a finding that the Veteran's current lumbar and cervical disorders were incurred during any relevant period of active duty service.  The Veteran's service treatment records reflect that he injured his back due to a fall in January 1972 and that he received intermittent treatment for low back pain and a lumbar strain while on active duty.  The remaining evidence of record, however, does not support a nexus between the Veteran's in-service back symptoms and his current lumbar spine degenerative joint disease and cervical spine degenerative disc disease.  In this regard, the most probative medical evidence of record assessing the relationship between the Veteran's military service and his current cervical and lumbar spine disorders are the February 2015 and April 2016 VA examiners' opinions.  Based on a review of the evidence, to include pertinent medical literature and the Veteran's competent lay statements, the examiners provided opinions against the claims for service connection for lumbar degenerative joint disease and cervical spine degenerative disc disease, with both examiners highlighting that these disorders were diagnosed in 2011.  The Board finds the VA medical opinions to be highly probative and compelling evidence against the Veteran's claim that his current cervical and lumbar spine disorders had their onset during service, were present within a year of discharge, or are related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

In reaching this determination, the Board acknowledges the November 2011 and February 2015 VA opinions that relate the Veteran's in-service lumbar strain diagnosis to the fall he suffered in January 1972 and to his October 1972 in-service report of low back pain from carrying a rucksack.  However, the weight of the probative evidence shows that his in-service lumbar strain resolved without objective evidence of residuals.  Indeed, the April 2016 VA examiner determined, after thorough review of the pertinent medical and lay evidence of record, that a lumbar strain has not been present at any time since the Veteran filed his claim in 2006.  This conclusion is supported by the other medical evidence of record, which fails to show a diagnosis of lumbar strain during the pendency of the claim.  Thus, the Board finds the April 2016 examiner's opinion to be the most probative evidence that the Veteran has not had a lumbar strain since he filed the present claim for service connection for a back disorder.  Id.  There is no competent medical evidence of record that rebuts this medical opinion against the claim or otherwise diminishes its probative weight.  As there is no probative evidence of a current lumbar strain diagnosis, there is no basis to grant service connection for this disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).

Moreover, the preponderance of the evidence does not show that the Veteran has experienced a continuity of lumbar or cervical spine symptomatology since service to warrant service connection for a chronic condition.  The Board highlights that no spine symptomatology was reported or noted following the Veteran's October 1972 treatment.  Although the Veteran reported having used over-the-counter medication to treat his symptoms for many years following his separation, the objective medical evidence does not link the Veteran's current lumbar and cervical spine disorders to any in-service symptomatology or indicate the disorders have been present since service.  Notably, the Veteran underwent a VA examination in 1978, approximately five years after separation, and made no report of any having spine symptomatology; the 1978 examiner described the Veteran as "healthy."  Essentially, the competent medical evidence weighs against a finding that the Veteran's current lumbar and cervical spine disorders began in service.  Accordingly, service connection cannot be established on the basis of continuity of symptomatology of arthritis.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Additionally, the evidence of record does not support a finding that the current lumbar degenerative joint disease and cervical spine degenerative disc disease manifested to a compensable degree within one year of discharge.   

In sum, the Board acknowledges that the Veteran is competent to report his symptoms and to describe his military experiences.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007).  However, competency and credibility are separate matters.  The Board finds that the Veteran's current claim of a continuity of symptoms since service are inconsistent with the other evidence of record, as well as contradicted by the other more probative evidence of record, and thus, not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

The Board also acknowledges that the Veteran believes his current back and neck disorders are due to in-service injuries.  However, he is not competent to relate the etiology of his lumbar degenerative joint disease and cervical spine degenerative disc disease to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  Accordingly, the claims for service connection for back and neck disorders are denied.


ORDER
	
Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


